316 F.2d 735
PRINCEVILLE CANNING COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 19290.
United States Court of Appeals Fifth Circuit.
May 17, 1963.

Petition to Review Order of the National Labor Relations Board.
Fred C. Jackson, Stephen P. Dart, Kilbourne, Dart & Jackson, St. Francisville, La., for respondent, Princeville Canning Co.
Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc. Gen. Counsel, Melvin Pollack, Atty., Stuart Rothman, Gen. Counsel, Jules H. Gordon, Atty., N. L. R. B., for respondent.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and DE VANE, District Judge.
PER CURIAM.


1
Princeville Canning Company, by its petition for review, seeks to have set aside an order against it of the National Labor Relations Board. 133 N.L.R.B. 1232. The Board, by its answer, has requested enforcement of the order. A determination of the question as to whether the Board's findings are supported by substantial evidence will control our decision. No need is apparent for a discussion of the evidence which was submitted in the proceedings before the Board. The evidence supports the Board's findings and its order will be


2
Enforced.